Case: 21-50751     Document: 00516468668         Page: 1     Date Filed: 09/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 12, 2022
                                No. 21-50751
                                                                   Lyle W. Cayce
                            consolidated with
                                                                        Clerk
                                No. 21-51187
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tiofilo Lopez-Morales,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-57-1
                           USDC No. 4:20-CR-590-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Tiofilo Lopez-Morales appeals the within-
   guidelines 46-month sentence imposed following his most recent illegal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50751      Document: 00516468668            Page: 2   Date Filed: 09/12/2022




                                    No. 21-50751
                                  c/w No. 21-51187

   reentry conviction and the consecutive within-guidelines 18-month sentence
   imposed following the revocation of his supervised release for a prior offense.
   He contends that the individual sentences, which are at the top of the
   respective recommended guidelines ranges, and the aggregate sentence are
   substantively unreasonable because his children are not being properly cared
   for in the United States. He contends that his latest reentry was to try and
   help his children, and that he has a plan to return to Guatemala and obtain
   dual citizenship in Guatemala for his children so that they may move to
   Guatemala and live with him. His request before the district court for a
   downward variance for these reasons was denied.
          Lopez-Morales has not rebutted the presumption of reasonableness
   that attaches to a sentence within a properly calculated guidelines range. See
   United States v. Badgett, 957 F.3d 536, 541 (5th Cir. 2020); United States v.
   Cooks, 589 F.3d 173, 186 (5th Cir. 2009). The district court considered
   Lopez-Morales’s contentions in favor of a lower sentence. Its decision is
   entitled to deference. See United States v. Campos-Maldonado, 531 F.3d 337,
   339 (5th Cir. 2008). Moreover, to the extent that Lopez-Morales challenges
   the district court’s decision to have his sentences run consecutively, he has
   failed to show that the district court abused its discretion by doing so. See
   18 U.S.C. § 3584(a); U.S.S.G. § 7B1.3(f), p.s. & comment. (n.4).
          The judgments of the district court are AFFIRMED.